Case: 22-50452        Document: 00516584612             Page: 1      Date Filed: 12/20/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 22-50452
                                    Summary Calendar                                 FILED
                                                                             December 20, 2022
                                                                                Lyle W. Cayce
   In the Matter of Mohammed Reza Assadi,                                            Clerk

                                                                                     Debtor,

   Mohammad Reza Assadi, Debtor,

                                                                                Appellant,

                                            versus

   Randolph N. Osherow, Trustee; Amir Batoei, Creditor,

                                                                                Appellees.


                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 1:21-CV-489


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
         Debtor Mohammed Assadi, proceeding pro se, appeals from the
   district court’s review of several final orders of the bankruptcy court.



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50452      Document: 00516584612          Page: 2   Date Filed: 12/20/2022




                                    No. 22-50452


   Namely, Assadi argues the bankruptcy court (1) violated his due process
   rights, (2) erred in granting Trustee Randolph Osherow’s motion to
   compromise and settle claims with Creditor Amir Batoei, (3) erred in denying
   Assadi’s motion to disqualify the bankruptcy judge, and (4) erred in
   sustaining in part and denying in part Assadi’s objections to Batoei’s claims.
          We have jurisdiction under 28 U.S.C. § 158(d). “When reviewing a
   district court order that itself reviews a bankruptcy court order, an appellate
   court applies the same standard of review as did the district court.” In re
   Bodenheimer, Jones, Szwak, & Winchell LLP, 592 F.3d 664, 668 (5th Cir.
   2009). So like the district court, we review the bankruptcy court’s denial of
   Assadi’s recusal motion and grant of Osherow’s motion to compromise for
   abuse of discretion. United States v. Anderson, 160 F.3d 231, 233 (5th Cir.
   1998) (recusal motion); In re Emerald Oil Co., 807 F.2d 1234, 1239 (5th Cir.
   1987) (motion to compromise). Further, we review legal conclusions de novo,
   while findings of fact are reviewed for clear error. In re San Patricio Cnty.
   Cmty. Action Agency, 575 F.3d 553, 557 (5th Cir. 2009).
          Assadi’s first and second arguments stem from the bankruptcy court’s
   order approving Osherow’s motion to compromise with Batoei pursuant to
   Federal Rule of Bankruptcy Procedure 9019. Assadi claims the bankruptcy
   court violated his due process rights when considering the Rule 9019 motion.
   Assadi, however, had adequate notice of the Rule 9019 hearing, filed
   evidence and arguments in response to Osherow’s motion, and had the
   opportunity to present his arguments at the hearing. That is more than
   sufficient. See In re Reagor-Dykes Motors, LP, 613 B.R. 878, 885–86 (Bankr.
   N.D. Tex. 2020) (“Generally, for a party to be bound to orders issued by the
   bankruptcy court, the party must receive adequate notice of the proceedings
   for due process reasons. The Code provides for due process protection for
   settlements under Rule 9019(a) by requiring that a debtor in possession give
   creditors and parties in interest ‘adequate notice and opportunity to be heard



                                         2
Case: 22-50452      Document: 00516584612            Page: 3    Date Filed: 12/20/2022




                                      No. 22-50452


   before their interests may be adversely affected.’” (quotation omitted)).
          Assadi also claims the bankruptcy court abused its discretion in
   granting Osherow’s Rule 9019 motion instead of requiring Osherow to appeal
   the state court judgment in favor of Creditor Batoei. Although the bankruptcy
   judge has broad discretion to approve a settlement agreement, the agreement
   must be “fair, equitable[,] and in the best interest of the estate.” In re Jackson
   Brewing Co., 624 F.2d 605, 608 (5th Cir. 1980).
          Five factors inform the “fair and equitable” analysis: (1) the
          probability of success in the litigation, with due consideration
          for the uncertainty in fact and law; (2) the complexity and likely
          duration of the litigation and any attendant expense,
          inconvenience, and delay, including the difficulties, if any, to
          be encountered in the matter of collection; (3) the paramount
          interest of the creditors and a proper deference to their
          respective views; (4) the extent to which the settlement is truly
          the product of arm’s-length bargaining and not fraud or
          collusion; and (5) all other factors bearing on the wisdom of the
          compromise.
   In re Moore, 608 F.3d 253, 263 (5th Cir. 2010).
          Here, the bankruptcy court’s evaluation of Assadi’s probability of
   success on appeal was reasonable in light of the state’s courts consideration
   of the issue, the evidence in the record, and the exacting standard of review
   that would apply on appeal. The bankruptcy court also reasonably concluded
   that litigation would take considerable time and effort and might result in an
   increase in Batoei’s claims against the estate. Finally, the bankruptcy court
   was within its discretion to conclude that the arm’s-length settlement was in
   the best interest of the creditors because it “would allow the Trustee to pay
   all claims against the estate in full.”
          Next, Assadi claims the bankruptcy court abused its discretion when
   it denied Assadi’s motion to recuse the bankruptcy judge. “Any justice,




                                             3
Case: 22-50452        Document: 00516584612         Page: 4     Date Filed: 12/20/2022




                                     No. 22-50452


   judge, or magistrate judge of the United States shall disqualify himself in any
   proceeding in which his impartiality might reasonably be questioned.” 28
   U.S.C. § 455(a); see Fed. R. Bankr. P. 5004(a) (“A bankruptcy judge
   shall be governed by 28 U.S.C. § 455, and disqualified from presiding over
   the proceeding or contested matter in which the disqualifying circumstances
   arises[.]”). Although the bankruptcy court ruled against many of Assadi’s
   motions, that by itself is insufficient to trigger § 455. Liteky v. United States,
   510 U.S. 540, 555 (1994) (“Opinions formed by the judge on the basis of facts
   introduced or events occurring in the course of the current proceedings, or
   of prior proceedings, do not constitute a basis for a bias or partiality motion
   unless they display a deep-seated favoritism or antagonism that would make
   fair judgment impossible.”). Moreover, nothing in the record suggests that
   the bankruptcy court treated Assadi unfairly.
          Finally, Assadi argues that the bankruptcy court erred in sustaining in
   part and denying in part Assadi’s objections to claims filed by Baroei. But as
   the district court correctly held, Assadi abandoned this issue by inadequately
   briefing it before the district court. Ramirez v. Escajeda, 921 F.3d 497, 500
   (5th Cir. 2019).
          AFFIRMED.




                                           4